Citation Nr: 0404746	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  97-06 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a schedular rating in excess of 70 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1968 to April 1970.  This case comes before the Board 
of Veterans' Appeals (Board) on remand from the U.S. Court of 
Appeals for Veterans Claims (Court), granting a joint motion 
by the parties requesting a Vacate and Remand of the Board's 
February 2003 decision.  The February 2003 Board decision had 
denied the veteran's appeal from a September 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Newark, New Jersey (RO), that denied the benefit 
sought.  The Board had previously remanded this matter to the 
RO for additional development in October 1998.


FINDING OF FACT

Symptomatology associated with the veteran's PTSD produces of 
total occupational and social impairment.  


CONCLUSION OF LAW

The veteran's PTSD warrants a 100 percent schedular rating.  
38 U.S.C.A. §§ 1155, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
4.1-4.14, 4.130a, Diagnostic Code (Code) 9411 (1996 & 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits, and redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (2003).
VA must notify the appellant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
information or evidence.  See 38 U.S.C. § 5103A; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VA must also make 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  

In the present case, the veteran was informed of the evidence 
needed to substantiate his claim by various rating decisions, 
the December 1995 Statement of the Case, several Supplemental 
Statements of the Case, the October 1998 Board remand, and 
the February 2003 Board decision.  The VCAA had not been 
enacted at the time of the initial adjudication of the 
veteran's claim; however, the documents mentioned above 
informed the veteran of the basis for the denial of his 
claim, of the type of evidence that he needed to submit to 
substantiate his claim, and of all regulations pertinent to 
his claim.  The September 2001 Supplemental Statement of the 
Case and the February 2003 Board decision specifically 
advised the veteran of the provisions of the VCAA.  

The RO provided assistance to the veteran by obtaining the 
pertinent VA clinical records, VA hospital reports, and 
private medical records.  The RO also afforded the veteran VA 
medical examinations concerning his claim.  In the 
circumstances of this case, a remand to have the RO take 
additional action under the VCAA and implementing regulations 
would serve no useful purpose, particularly given the 
disposition below.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  

VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and expenditure of 
VA's resources is not warranted.  Furthermore, as explained 
below, this decision grants the benefit sought on appeal.  
Taking these factors into consideration, there is no 
prejudice to the veteran in proceeding to consider the claims 
on the merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993)  

The veteran believes that his PTSD is more disabling than is 
reflected by the 70 percent rating currently assigned.  
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in the favor of the veteran.  38 
C.F.R. § 4.3.

In a July 1994 rating decision, the RO granted service 
connection for PTSD, rated 10 percent.  In the September 1995 
rating decision, the RO denied an increased rating, and the 
present appeal ensued.  During the course of this appeal, the 
RO increased the assigned rating to 30 percent, effective 
from September 1995, and to 70 percent, effective from May 
2000.  The veteran has also been granted a total disability 
evaluation based on individual unemployability, effective 
from May 2000.  The Joint Motion granted by the Court in 
August 2003 found that the Board had failed to provide 
adequate reasons and bases for the denial of a schedular 
rating in excess of 70 percent for the veteran's PTSD.

In relation to the current appeal, a private psychiatric 
evaluation dated in March 1995 noted that the veteran had 
been receiving inpatient treatment due to heroin abuse.  He 
had significant insomnia, nightmares, and frequent flashbacks 
during his admission.  The mental status examination observed 
a somewhat slowed psychomotor state, a sad and anxious mood, 
and a restricted affect.  He was considered to be a danger to 
others and was admitted to the VA hospital.  

VA records show that the veteran was an inpatient in April 
and May 1995.  During this hospitalization, the diagnoses 
were PTSD and heroin abuse; a Global Assessment of 
Functioning (GAF) score of 60 was assigned.  The veteran 
complained of nightmares, fearfulness, anxiety, and insomnia.  
At discharge, it was noted that he remained unemployable.

The veteran was readmitted to the VA hospital from June to 
August 1995, October to November 1995, March to July 1996, 
and in April and May 1997.  During these admissions, the 
diagnoses were PTSD and heroin and alcohol dependence.  In 
June 1995, a GAF score of 41 was assigned.  During the 
hospitalizations, the veteran reported nightmares, intrusive 
thoughts, and flashbacks to Vietnam.  He was irritable and 
depressed.  In October 1995, a GAF score of 60 was assigned.  
During the hospitalization from March to July 1996, it was 
observed that the veteran had severe cognitive and memory 
deficits.  In May 1997, the veteran stated that he was 
depressed and wanted to kill himself.  

On October 1995 VA examination, the veteran reported symptoms 
of intense nightmares, insomnia, and intrusive recollections 
of Vietnam.  He complained that he could not maintain a job 
and that he had held many jobs since active service.  He lost 
jobs due to aggressive behavior towards supervisors.  He also 
reported that he had no social life.  On mental status 
examination, the veteran appeared tense, and his speech over-
controlled.  He exhibited a restricted and angry affect and a 
depressed mood.  He was preoccupied with nightmares and his 
inability to function.  The veteran revealed a history of 
occasional suicidal thoughts and mild ideas of reference.  
Immediate memory was poor, concentration was severely 
impaired, judgment was questionable, and problems with 
impulse control were evident.  The examiner observed that the 
veteran had used drugs and alcohol for years to mask his 
problems from Vietnam.  The veteran was not able to function 
at his job and remained socially isolated.  The diagnoses 
were PTSD and heroin abuse, and a GAF score of 40 was 
assigned.
On May 2000 VA examination, the veteran reported that he was 
unemployed and had not worked since 1993.  He had difficulty 
with concentration and conflicts with authority figures and 
coworkers.  He could not tolerate stress and became agitated 
and confused when provoked.  He reported that he was 
persistently depressed, irritable, and preoccupied with 
memories of Vietnam.  He had vivid flashbacks of traumatic 
events in Vietnam.  His sleep was severely impaired due to 
insomnia and nightmares.  He also experienced distress when 
he heard loud noises.  He could not function in crowds and 
remained socially isolated.  He could not concentrate on 
goal-directed activity.  The objective findings were 
essentially negative other than a depressed mood.  The 
veteran was diagnosed with PTSD and secondary depression and 
assigned a GAF score of 50.  

The veteran's PTSD has been assigned a schedular 70 percent 
rating under 38 C.F.R. § 4.130, Code 9411.  During the 
pendency of this appeal, the criteria for diagnosing and 
evaluating psychiatric disorders were changed.  When a law or 
regulation changes while a case is pending, the version most 
favorable to the veteran applies, absent congressional intent 
to the contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-
313 (1991).  

Under the former criteria for Code 9411, a 70 percent 
evaluation was warranted where ability to establish or 
maintain effective or favorable relationships with people was 
severely impaired and the psychoneurotic symptoms were of 
such severity and persistence that there was severe 
impairment in the ability to maintain or retain employment.  
A 100 percent evaluation required that the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; 
psychoneurotic symptomatology bordering on gross repudiation 
of reality; or demonstrable inability to obtain or retain 
employment.  38 C.F.R. § 4.130, Diagnostic Code 9411 (1996).

Under the current Code 9411 rating criteria, effective 
November 7, 1996, a 70 percent evaluation is warranted where 
symptomatology causes occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation, obsessional rituals which interfere 
with routine activities, speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
inability to establish and maintain effective relationships.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Code 9411 
(2003).

Applying the above criteria to the facts of this case, the 
Board finds that the evidence supports a grant of 100 percent 
for PTSD under both the former and the revised rating 
criteria.  In short, the veteran has demonstrated an 
inability to obtain or retain employment and exhibits total 
occupational and social impairment.  The GAF scores 
collectively show serious impairment of functioning, and the 
veteran's repeated and prolonged hospitalizations demonstrate 
his inability to function due to his PTSD.  The PTSD symptoms 
have been consistently severe and the veteran has been 
unemployed for many years due to these symptoms.  
Accordingly, a 100 percent schedular rating is warranted.


ORDER

A 100 percent rating for PTSD is granted, subject to the 
regulations governing payment of monetary awards.



____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



